DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Finnigan (US 2004/0069668) in view of Chen (US 2005/0045509).
Claim 14
Finnigan discloses a merchandise product comprising a tool bit case (defined by combination of trays 46 and 48, and 50 and 52) including a first housing member (50) and a second housing member (52) pivotally coupled together by a hinge (56) [see [0017]), and a latch/connector or clasp coupled to the first housing member and selectively operable to secure the tool bit case in a closed position (see [0019]); and a clamshell packaging (10) including a front clamshell portion (12) defining a first cavity (18), and a rear clamshell portion (14) defining a second cavity (20) and coupled to the front clamshell portion at an interface (defined by area where hinge 16 is disposed), the interface defining a plane between the front clamshell portion and the rear clamshell portion, the first cavity and the second cavity containing the tool bit case while the tool 
Claims 15 and 16
Finnigan does not disclose the tool bit case (46) further includes a tool bit holder (see 0017]) and a second tool bit case (50) includes a second tool bit holders (TH) (see [0023]).  Finnigan does not disclose any of the first and second tool bit holders movably coupled to the first and second housing members.  However, Chen discloses plurality of too bit holders (20) movably attached to a first and second housing members (10) (see [0019] and figures 3, 5 and 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the tool bit holders of Finnigan for the tool bit holders disclosed by Chen for easy access to the tools.
Claims 17 and 18
Finnigan further discloses the first housing member and the second housing member can be oriented at an oblique angle, i.e. 150 degrees or any other angle, in the open position depending on the surface or the angle the clamshells are positioned.  Finnigan 
Claim 19
Finnigan further discloses the first housing member and a second housing member include sidewalls, the sidewalls each including a recessed portion (S) adjacent the hinge (see figure 1).
Claim 20
Finnigan further discloses the recessed portions provide clearance (defined by open space above lugs (L) and between the housing members and the clamshell as shown in figure 3) capable of allowing a user to grasp the first housing member while the front and rear clamshell portions contain the tool bit case in the open position (see figure 1).

Allowable Subject Matter
Claims 1-13 are allowed.  No prior art discloses the tool bit case fully enclosed by the clamshell packaging, and wherein the first modular bit holder is in the storage position and the second modular bit holder is in the in-use position, as required in claim 1.  No prior art discloses a tool bit case including a recessed portion in sidewalls of each of the housing members, and between the first and second hinges, wherein the front and rear clamshell portions containing the tool bit case while the tool bit case is in the open position; and wherein the recessed portions of the sidewalls provide clearance for a user to grasp the first housing member while the front and rear clamshell portions contain the tool bit case in the open position, as required in claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736